 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   AARON RAISER,                                       Case No.: 19-cv-0751-GPC-KSC
12                                      Plaintiff,
                                                         ORDER
13   v.
                                                         (1) GRANTING DEFENDANT’S
14   SAN DIEGO COUNTY ET AL.,
                                                         MOTION FOR AN EXTENSION OF
15                                   Defendant.          TIME TO FILE RESPONSE [ECF No.
                                                         17];
16
17                                                       (2) SETTING AMENDED BRIEFING
                                                         SCHEDULE [ECF No. 12.]
18
19
20
21
22         On June 28, 2019, Defendant County of San Diego (“Defendant”) filed a motion to
23   dismiss Plaintiff Aaron Raiser’s complaint (“Plaintiff”). ECF No. 7. On July 9, 2019,
24   Plaintiff filed a First Amended Complaint (“FAC”), which rendered Defendant’s motion
25   to dismiss moot. ECF No. 9. On July 24, 2019, Defendant filed a motion to dismiss
26   Plaintiff’s FAC. ECF No. 12. This motion was noticed for hearing on October 25, 2019,
27   at 1:30PM, the hearing date previously assigned to Defendant’s motion to dismiss the
28   original complaint. ECF No. 14. Pursuant to the briefing schedule, Plaintiff’s response to

                                                     1
                                                                               19-cv-0751-GPC-KSC
 1   Defendant’s motion to dismiss Plaintiff’s FAC was ordered due on September 17. ECF
 2   No. 14. Defendant now moves the court for a two-week extension. ECF No. 17.
 3         As the Ninth Circuit has recognized, pro se defendants should be treated with
 4   “great leniency” with respect to the rules of civil procedure and motions practice. See
 5   Draper v. Coombs, 792 F.2d 915, 924 (9th Cir. 1986); see also Wall Mountain Co. v.
 6   Edwards, No. C 08-2579 PVT, 2010 WL 1879805, at *2 (N.D. Cal. May 10, 2010);
 7   Schroeder v. Hundley, No. 17CV919-JLS (JMA), 2017 WL 6945405, at *3 (S.D. Cal.
 8   Sept. 13, 2017). Courts must balance that leniency with the potential prejudice to
 9   defendants. See Richards v. Cty. of Los Angeles, No. CV1700400BROAGRX, 2017 WL
10   7410986, at *2 (C.D. Cal. Aug. 8, 2017) (citing Foman v. Davis, 371 U.S. 178, 182
11   (1962) and Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003)).
12         Here, Plaintiff’s request is reasonable and shows good cause. See CivLR 12.1.
13   Plaintiff, proceeding pro se, notes that he is “inundated with other court cases with
14   deadlines at or near September 20, 2019” and requires additional time to prepare his
15   opposition to Defendant’s motion to dismiss. ECF No. 17 at 1-2. In addition, Plaintiff
16   asserts that no prejudice will result to Defendants as the hearing date will not change.
17   ECF No. 17 at 2. Consequently, the Court VACATES the current hearing schedule, ECF
18   No. 14, and GRANTS defendant’s motion. ECF No. 17.
19         IT IS HEREBY ORDERED that:
20      1. Defendant’s motion to dismiss the FAC is set for hearing on October 25, 2019, at
21         1:30PM in Courtroom 2D, the date previously assigned.
22      2. An opposition to this motion is now due October 4, 2019.
23      3. Any reply is now due October 11, 2019.
24         IT IS SO ORDERED.
25   Dated: September 13, 2019
26
27
28

                                                  2
                                                                                19-cv-0751-GPC-KSC
